El Juez Asociado Señob Wolf,
emitió la opinión del tribunal.
En la demanda en esto caso se alega qne la apelante babía instituido anteriormente un pleito contra Cándido Claudio y otros, y babía embargado una “guagua” perteneciente a *375dicho Cándido Claudio; que al prestarse la fianza correspon-diente, la propiedad fné entregada a Cándido Claudio;' que A. Alvarez Hermanos comenzó un pleito contra Cándido Claudio, embargó la “guagua”, 1a. vendió y se apropió del producido.
La teoría de la demanda en el presente caso es que A. Alvarez Hermanos tenía conocimiento del pleito anterior y que tenía además el debido conocimiento del embargo. La corte resolvió que ellos tenían conocimiento del embargo; pero que no sabían que Cándido Claudio fuera un mero depositario’.
La apelante no lia incorporado a los autos ninguna de la prueba presentada durante el juicio. Descansa en la opinión de la corte y en los becbos en que se fundó la misma. Por lo que bemos podido referirnos a la opinión, se desprende claramente que para poder apreciar cualquiera cuestión de hecho, la prueba debe ser elevada a esta corte.
Los apelados además ’ llaman nuestra atención hacia el hecho de que la apelante permitió que la “guagua” saliera de manos del marshal al prestar una fianza el demandado y que por tanto el embargo fue levantado. Oronoz v. alvarez, 23 D.P.R. 536; Mead v. Dapena, 32 D.P.R. 402; Santini Fertilizer Co. v. Capiel, 36 D.P.R. 350. Convenimos con esta posición de los apelados.
Vamos un poco más lejos y decimos que nos parece que al prestar una fianza la propiedad pasó a Cándido Claudio para todos los fines. Por consiguiente, que otro acreedor estaba protegido al embargarla, tuviera o no conocimiento de todos los hechos que preceden.
Más en particular, aún si la corte hace conclusiones solem-nes de hecho, cuando se levantan cuestiones de hecho, la prueba debe ser elevada a este tribunal, a menos que la. con-testación admita los hechos necesarios de la demanda.

La sentencia debe ser confirmada.